Citation Nr: 0918342	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-10 179	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to May 1966.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2006 rating action that denied service 
connection for hearing loss.

In March 2009, the Veteran and his wife at the RO testified 
at a Board videoconference hearing before the undersigned 
Veterans Law Judge in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Hearing loss was not shown present in service or for many 
years thereafter, and competent and persuasive medical 
opinion establishes no nexus between the current disability 
and the veteran's military service or any incident thereof.


CONCLUSION OF LAW

The criteria for service connection for hearing loss are not 
met.  38 U.S.C.A.         §§ 1101, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

A June 2006 pre-rating RO letter informed the Veteran and his 
representative of the VA's responsibilities to notify and 
assist him in his claim, and what was needed to establish 
entitlement to service connection (evidence showing an injury 
or disease that began in or was made worse by his military 
service, or that there was an event in service that caused an 
injury or disease).  Thereafter, they were afforded 
opportunities to respond.  The Board thus finds that the 
Veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, the 2006 RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA had 
received; what records it was responsible for obtaining, to 
include Federal records; and the type of records that the VA 
would make reasonable efforts to get.  The Board thus finds 
that the 2006 RO letter satisfies the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi,   
16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him.  As indicated above, all 3 
content of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the June 
2006 document meeting the VCAA's notice requirements was 
furnished to the Veteran before the December 2006 rating 
action on appeal.  
    
More recently, in March 2006 the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all 5 elements of a service connection 
claim (veteran status, the existence of a disability, a 
connection between the veteran's service and that disability, 
the degree of disability, and the effective date pertaining 
thereto).  In this case, the veteran's status and the degree 
of disability are not at issue, and the RO furnished him 
notice pertaining to the effective date information in the 
June 2006 letter that satisfies the notice requirements of 
Dingess/Hartman.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining all available service and post-service 
medical records.  The Veteran was afforded a comprehensive VA 
audiological examination in November 2006.  A transcript of 
his and his wife's March 2009 Board hearing testimony has 
been associated with the claims folder and considered in 
adjudicating this claim.  Significantly, the Veteran has not 
identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In July 2006, the Veteran 
responded that he had no additional information or evidence 
to submit in connection with his claim.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  The Veteran 
failed to respond to the RO's December 2008 request that he 
either furnish copies of records of claimed private 
evaluation for hearing loss in the 1980s, or sign and submit 
written authorization for the VA to obtain such records.  
  
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war and an organic disease of the nervous 
system becomes manifest to a degree of 10% within 1 year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of it during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.   

For VA benefits purposes, impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels (db) or greater; the thresholds for at least 3 of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94%.  See 38 C.F.R. § 3.385.

The veteran contends that his current hearing loss is a 
result of acoustic trauma during military service.  He 
asserts that he was exposed to loud noises in service during 
the course of his duties as truck driver, as well as from 
rockets and artillery.  He gave testimony to this effect at 
the March 2009 Board hearing, at which time his wife also 
testified that she noticed his decreased hearing ability 
shortly after separation from service.    

In this case, the service medical records are negative for 
complaints or diagnoses of any hearing loss.  Audiometric 
testing on May 1964 induction examination showed the 
veteran's hearing in db as follows: 5, 10, 10, 5, and 5 on 
the right, and 15, 5, 15, 5, and 40 on the left at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  

The veteran denied ear trouble and hearing loss on May 1966 
separation examination, and audiometric examination showed 
his hearing in db as follows: 0, 0, 0, and 0 on the right and 
left at 500, 1,000, 2,000, and 4,000 Hertz, respectively.

Post service, in a May 2006 statement, the veteran's wife 
stated that she first noticed that he had a hearing problem 
soon after separation from service.  She reported that a 
hearing consultant informed him that he had hearing loss at 
certain frequencies.   

Audiometric testing on November 2006 VA audiological 
examination showed the veteran's hearing in db as follows: 
30, 40, 40, 65, and 70 on the right, and 20, 30, 40, 65, and 
65 on the left at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Speech recognition scores were 96% 
bilaterally.  The examiner reviewed the claims folder and 
noted that the service medical records showed hearing within 
normal limits on entrance and separation examinations except 
for mild left ear hearing loss at 4,000 Hertz at entrance.  
He noted the veteran's history of military noise exposure 
with working around trucks and from artillery, occupational 
noise exposure as a mechanic, and no reported recreational 
noise exposure.  The diagnosis was severe high-frequency 
sensorineural hearing loss bilaterally.  After reviewing 
service medical records showing mild left hearing loss at 
4,000 Hertz on entrance examination, with all other 
frequencies within normal limits, and all hearing within 
normal limits on separation examination, and considering the 
veteran's history that he noted no hearing loss in service, 
the examiner opined that there was less than a 50/50 
probability that the veteran's hearing loss was caused by or 
a result of military noise exposure.

A May 2007 audiological evaluation at Hearing Unlimited, LLC, 
indicated mild falling to severe bilateral sensorineural 
hearing loss, but the report contained no opinion linking any 
current hearing loss to the veteran's military service or any 
incident thereof.      

The aforementioned evidence reveals that chronic hearing loss 
was first manifested many years post service, and that the 
competent and persuasive evidence establishes no nexus 
between that disability and the veteran's military service or 
any incident thereof.  The sole medical opinion of record, 
the November 2006 VA opinion, establishes that the veteran's 
current hearing loss was not caused by or a result of 
military noise exposure.  The Board accords great probative 
value to the VA medical opinion, inasmuch as it was based on 
the examiner's thorough review of the veteran's military, 
medical, and post-service hearing history, including the 
finding of mild left hearing loss at one frequency on service 
entrance examination, and current examination of the Veteran, 
and the Veteran has submitted no medical opinion to the 
contrary.  
             
With respect to the assertions and testimony of the Veteran 
and his wife, the Board notes that they are competent to 
offer evidence as to facts within their personal knowledge, 
such as the veteran's own symptoms, including claims of 
trouble hearing, and his wife's observations of those 
symptoms.  However, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  Thus, laymen such as the veteran and his wife, 
without the appropriate medical training or expertise, are 
not competent to render a persuasive opinion on a medical 
matter such as the relationship, if any, between his current 
hearing loss and any incident of his military service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, the assertions of the Veteran and his 
wife in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for hearing loss is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


